Exhibit 32.1 CERTIFICATION PERSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. 1350) I, Klaus Moeller, Chief Executive Officer of Pacific Entertainment Corporation,, (the “Company”),do hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that to the best of my knowledge: the Quarterly Report on Form 10-Q, of the Company for the fiscal quarter ended March 31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 12, 2011 /s/Klaus Moeller Klaus Moeller, Chief Executive Officer A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been furnished to Pacific Entertainment Corporation and will be retained by Pacific Entertainment Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
